The opinion of the court was delivered by
Redeield, Cii. J.
The only question made, in the present case, is whether the defendants are jointly liable for the plaintiff’s account. The auditor reports, what we must regard as equivalent to saying, that the plaintiff delivered the articles charged, on the credit of all the defendants. Plaintiff was told, at the time of the purchase, “ that the- three defendants were in company, and that “ the cattle were for the company.”
2. The defendants all, at different times, probably, participated in the delivery of the different items.
3. “ The plaintiff offered evidence of the admissions of all the “ defendants, that they were in partnership.” The objection to *539plaintiff’s witness, that he had a suit pending for a similar claim, is no legal objection to his competency, as has often been decided.
4. The report says, “ the defendants carried on the business to- “ gether, — bought cattle together. They always represented, that “they were all interested, and that they were in company, until they “ became insolvent; their conduct and sayings were such, (all the “time they were so in business,) as to justify the universal belief, in “ the neighborhood, and among those with whom they dealt, that “ they were in partnership.” This seems to us all that is nesessary, and abundant, to render them liable as partners for'this account.
Judgment affirmed.